Citation Nr: 0433663	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  03-05 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE


Entitlement to service connection for pulmonary disease, 
including as the result of asbestos exposure in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
April 1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  There is no competent medical evidence of recorded 
complaints, symptoms, diagnosis, or treatment for pulmonary 
problems during active service or within an applicable 
presumptive period after active service.

3.  There is no competent medical evidence of record to 
either confirm the current presence of an asbestos-related 
pulmonary disease, or to link such a disease to the veteran's 
period of active service.

4.  Competent medical evidence of record confirms the 
presence of currently diagnosed chronic obstructive pulmonary 
disease, but does not link this disease to the veteran's 
period of active service.  


CONCLUSION OF LAW

Pulmonary disease, including as the result of asbestos 
exposure in service, was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.300, 
3.303, 3.307, 3.309 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
also issued regulations to implement the VCAA, now codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations are applicable to the 
claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf 
of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA has 
strictly complied with the notification and assistance 
provisions of the VCAA, such that the Board's decision to 
proceed in adjudicating these claims does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  In Pelegrini II, at 121, the Court held that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," under 38 C.F.R. § 3.159(b).  

After the veteran filed several claims for service connection 
in October 2001, the RO transmitted two notice letters to him 
in November 2001.  These letters advised the veteran of VA's 
duties to notify and assist him in substantiating his claims, 
and also advised him of the delegation of responsibility 
between VA and the veteran in obtaining information and 
evidence in support of his claims.  While one of these 
letters provided the veteran with more standard VCAA-related 
notice and advised him of the basic requirements for service 
connection of a claim, the delegation of responsibility for 
gathering evidence in support of such a claim, and asked him 
to send in or identify any pertinent evidence, a second 
letter specifically addressed certain additional 
considerations for a claim of entitlement to service 
connection for a disease based upon asbestos exposure in 
service.

The November 2001 asbestos claim letter told the veteran that 
in order to establish entitlement to service connection for a 
disorder claimed to be the result of asbestos exposure, the 
evidence must show three things: (1) that the veteran had a 
disease that began in or was made worse during active 
service, or that there was an event in service that caused 
such a disease; (2) that the veteran has a current disease; 
and (3) that there is a relationship between the veteran's 
current disease and a disease or event occurring during his 
active service.  This letter also advised the veteran of the 
type of evidence necessary to support each of these three 
elements.      

In this communication, the RO also advised the veteran that 
VA must make reasonable efforts to help him get evidence 
necessary to support his claims, and that the RO would help 
him get such documents as medical records, employment records 
or records from other Federal agencies.  The RO advised that 
the veteran must provide enough information about these 
records so that it would be able to request them from the 
person or agency who has the records.  The RO notified the 
veteran that it was still his responsibility, however, to 
support his claim with appropriate evidence.  The RO further 
indicated that it would assist the veteran by providing a 
medical examination or getting a medical opinion, if it 
decided that such information was necessary to make a 
decision on his claim.  

The RO further advised the veteran in November 2001 that a 
disability due to asbestos exposure is usually identified 
many years after the exposure.  The RO stated that VA can, 
however, recognize the disability as service-connected if VA 
can establish that the disability had its onset in active 
service, based on proof of exposure in service and specific 
medical evidence after service.  The RO asked the veteran to 
complete and return a form enclosed with the November 2001 
letter, in order to obtain a description of: his duty 
assignment and work history while in service; the nature of 
his exposure to asbestos and the duration of that exposure in 
service; his work history before and after service; any 
exposure to asbestos before and after service (with the 
duration of this exposure); and any history of cigarette 
smoking.  The RO further advised the veteran that it needed 
medical evidence of any current disability related to 
asbestos exposure, and noted that the best evidence would be 
any biopsy specimens showing the presence of asbestos fibers 
in his system.  The RO asked that, in the absence of 
documentation of asbestos fibers, that the veteran furnish 
the results of any chest x-ray examinations or pulmonary 
function tests performed since his departure from active 
service.  

The RO then denied service connection for the veteran's claim 
in a June 2002 rating decision.  This decision listed all 
evidence considered in support of the claim, including the 
veteran's service medical records and private hospital 
treatment reports.  The RO told the veteran that there was 
evidence of record to indicate that he had a diagnosis of 
chronic pulmonary obstructive disease (COPD), and a history 
of another diagnosis of asbestosis as apparently recorded 
during assessment by his employer (apparently not of record).  
The RO noted there was no evidence to show that a currently 
diagnosed disorder, including a confirmed diagnosis of 
asbestosis, was related to active service.  


In July 2002, the veteran filed his notice of disagreement, 
with respect to the RO's denial of his claim for service 
connection for pulmonary disease due to asbestos exposure.

Then, in a statement of the case issued in December 2002, the 
RO again informed the veteran of the information and evidence 
needed to substantiate his claim, in detail.  See 
38 U.S.C.A. §§ 5102, 5103.  The RO informed the veteran of 
the reasons for which his claim remained denied, the evidence 
it considered in denying the claim (including additional 
private medical records and the results of new VA medical 
examination), and the evidence the veteran still needed to 
submit in order to substantiate his claim.  The RO provided 
the text of certain VA laws and regulations pertinent to the 
claim, including: 38 U.S.C.A. § 5107 (claimant responsibility 
and benefit of the doubt); 38 C.F.R. § 3.102 (reasonable 
doubt); 38 C.F.R. § 3.159 (VA assistance in developing 
claims); 38 C.F.R. § 3.300 (claims based upon the effects of 
tobacco products); and 38 C.F.R. § 3.303 (principles relating 
to service connection).  38 U.S.C.A. Chapter 51 (West 2002); 
38 C.F.R. Part 3 (2003).  The RO informed the veteran that 
there was no basis in the record to establish service 
connection for his pulmonary disease.  The RO stated that a 
diagnosis of asbestosis was not confirmed upon VA 
examination, and that although COPD was a confirmed 
diagnosis, there was no evidence that it began in or was 
caused by active service, to include as the result of 
asbestos exposure.  

In February 2003, the veteran filed his substantive appeal to 
the Board.

Then, in a March 2003 supplemental statement of the case, the 
RO noted that additional private medical records had been 
associated with the claims file.  The RO advised the veteran 
that his claim remained denied, in large part based upon the 
opinion of VA examiners that his current pulmonary disease, 
COPD, was due to cigarette smoking, and not to service.  The 
RO also recognized the VA examiners' opinion that the 
veteran's current respiratory findings were not indicative of 
asbestos-related impairment.

The Board observes that in addition to hearing testimony 
provided to the Board in May 2004, the veteran provided 
additional evidence around that time, consisting mainly of 
medical treatise and Internet information.  He did, however, 
also execute a written waiver of his right to have the RO 
first review such evidence.  See Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The above shows that, throughout the appeal, the veteran was 
notified as to the legal criteria governing his claim, the 
evidence needed to show entitlement to the benefits sought, 
how VA could and would help him obtain relevant records 
and/or obtain a new examination if needed, and that he was 
ultimately responsible for providing evidence in support of 
his claim.  VA also asked the veteran to send in any evidence 
he had in support of his claim, consistent with the fourth 
element of Pelegrini II.

Furthermore, because VCAA notice in this case was provided to 
the veteran prior to the initial RO determination, the timing 
of the notice also complies with the express requirements of 
the law as found by the Court in Pelegrini II.  

VA also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The claims file contains 
the veteran's service medical and personnel records, private 
medical reports dated from February 1996 to September 2002, 
an October 2002 VA examination report with a December 2002 
supplemental opinion, letters from the veteran's attorney, 
Internet and other medical treatise information, and 
additional statements, documents, and argument provided by 
the veteran and his representative in support of his claim.  
The veteran has not identified any additionally available and 
outstanding evidence for consideration in this appeal.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion "when such is necessary" to 
decide a claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2003) 
(emphasis added).  Accordingly, in this case, the veteran was 
afforded VA examination in October 2002 in support of the 
claim on appeal, and he underwent appropriate diagnostic 
testing in conjunction with this evaluation.  The record was 
also returned for follow-up VA medical opinion in December 
2002.

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran in this case, and 
that the record is now ready for appellate review.

Applicable Law

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be awarded where the evidence shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has the condition.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2003).  If there is no evidence of 
a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Congress limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  38 U.S.C.A. §§ 1110, 1131.  A claim for service 
connection must be accompanied by evidence that establishes 
that the claimant currently has the claimed disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; Degmetich v. Brown, 104 F.3d 1328 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Generally, medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement of a service connection 
claim.  Lay or medical evidence, as appropriate, may be used 
to substantiate service incurrence.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

For claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  For the 
purpose of this section, the term "tobacco products" means 
cigars, cigarettes, smokeless tobacco, pipe tobacco, and 
roll-your-own tobacco.  38 C.F.R. § 3.300(a) (2003); see also 
38 U.S.C.A. 501(a), 1103, 1103 (West 2002); 38 C.F.R. 
§ 3.303(b),(c) (2003).

Analysis

The veteran filed the pending claim for service connection in 
October 2001, asserting that he has a current pulmonary 
disease that is related to his exposure to asbestos during 
his period of active service.

The evidence now of record includes the veteran's service 
medical and personnel records, private treatment and testing 
records dated from approximately February 1996 to September 
2002 (including those from Silver Cross Hospital, D.W., M.D.,  
and G.C., M.D.), an October 2002 VA examination report with a 
December 2002 supplemental opinion, and Internet and medical 
treatise information, as well as other information included 
in ship newsletters and provided by the veteran.  The record 
also contains written statements and argument provided by the 
veteran and his representative in support of the claim.  In 
reaching its decision, the Board has carefully reviewed, 
considered, and weighed the probative value of all of this 
evidence, the most pertinent of which is described herein.

Having carefully considered the veteran's claim in light of 
the entire record and all applicable law, the Board is of the 
opinion that the preponderance of the evidence is clearly 
against the claim, and so the appeal will be denied.

The veteran served on active duty from September 1954 to 
April 1970.  Although there is no mention of exposure to 
asbestos or of the disease of asbestosis in the service 
medical records (or of any other respiratory problems), the 
veteran's service personnel records do indicate that his 
military occupational specialty was basically that of a 
boilermaker.  In May 2004, the veteran testified before the 
Board that he spent his time in service repairing ships, 
which involved fixing boilers, valves, and piping.  He 
reported that, as a result, he was around asbestos on a daily 
basis.  He further noted that he was also responsible for 
repairing insulation and for preparing asbestos lighting.

Based upon the above, it appears that the veteran may have 
been exposed to asbestos in service, possibly on a regular 
basis over his approximately 15-year service period.  Even 
assuming that the veteran was exposed to asbestos in service, 
however, the medical evidence of record is in conflict as to 
whether he currently has an asbestos-related pulmonary 
disease.

The record contains no medical documentation of the discovery 
of the presence of asbestos fibers in the veteran's 
respiratory system (so as to be indicative of a likely 
asbestos-related disease).  The record does contain, however, 
several respiratory system evaluations (chest x-rays and 
pulmonary function tests) taken in the years after the 
veteran left active service, as well as private treatment 
reports for current pulmonary disease.  

Of record is an April 1996 letter from a legal assistant (in 
connection with the veteran's non-VA-related legal matters 
handled by a local law firm) to D.W., M.D.  This letter 
stated that in March 1996, the legal assistant had a 
physician certified as a "B" reader from the National 
Institute for Occupational Safety and Health read the 
veteran's February 1996 chest x-rays, taken in conjunction 
with an asbestos screening program provided by the veteran's 
workers' union.  The legal assistant further noted that the 
veteran reported his principal employment from 1954 to 1996 
as that of a pipefitter, with a history during that time of 
extensive exposure to asbestos and asbestos dust.  The legal 
assistant stated that per the "B" reader's March 1996 
report (a graphic report with a series of boxes for the 
reader to check to reveal his findings), the veteran had a 
condition consistent with asbestos-related pleural disease.  
The legal assistant then related that given the veteran's 
extensive reported history of asbestos exposure, there may be 
a causal connection between this exposure and the current 
findings.  The Board observes that a January 2001 letter to 
the veteran, from another individual at the same law firm, 
stated that a recent chest x-ray report was again evaluated 
by a "B" reader, and reported that the findings were 
consistent with bilateral asbestos-related pleural disease.  
(The December 2000 "B" reader graphic report is also of 
record, apparently related to a November 2000 x-ray 
examination, containing basically the same notations as the 
March 1996 report.)

Dr. W. referred the veteran for a pulmonary consultation in 
May 1996.  At this consultation with G.C., M.D., the veteran 
reported that he has worked as a pipefitter and had a great 
deal of asbestos exposure on that job, as well as while 
working on ships in service.  The veteran stated that he 
smoked one to one and a half packs of cigarettes daily until 
1982, although there was a period where he quit for several 
years during his initial smoking phase.  He reported that 
symptomatically, he felt better when he was away from work 
and was exposed to less welding smoke.  After clinical 
evaluation, Dr. C. concluded that that the veteran has 
chronic obstructive lung disease exacerbated by work 
exposures, as well as a history of asbestos exposure with 
some x-ray evidence of benign asbestos pleural disease.  He 
commented that he suspected that the majority of the 
veteran's symptoms are related to his chronic obstructive 
lung disease, but that he would need to verify that with 
pulmonary function tests to really assess the degree of 
airflow obstruction.  

A private May 1996 pulmonary function test (PFT) report 
recorded impressions of a moderate obstructive pattern with 
no significant response to bronchodilator, and a mild 
reduction in diffusing capacity suggestive of pulmonary 
vascular interstitial process as recorded, some of which may 
be due in part to emphysema.  

Treatment notes from Dr. W., dated from approximately October 
2000 to September 2001, included findings of nasal 
congestion, rhinitis, and acute bronchitis, as well as 
findings pertaining to other conditions.  A March 2001 entry 
stated that the veteran was diagnosed with asbestosis by his 
company, and that he had been a party involved in a class 
action lawsuit for the last five years.  At this visit, Dr. 
W. recorded that the veteran's lungs were clinically clear.  
September 2001 notes again referred to an episode of acute 
bronchitis and possible sinusitis.

A private March 2001 chest x-ray examination report recorded 
an impression of chronic obstructive airway disease with 
fibrotic stranding at the left lung base (reported to be 
stable as compared to a previous x-ray examination in October 
2000), and a second finding of no acute pulmonary changes.  

There are also treatment notes of record from Dr. C, dated 
from July 2002 to September 2002.  The July 2002 entry noted 
that Dr. C. had seen the veteran in the past, and that he has 
COPD and asbestosis, with a history of extensive past 
asbestos exposure.  Dr. C. stated that chest x-ray 
examination showed some interstitial abnormality as well as 
pleural disease, and that a previous "B" reader examination 
also reported the pleural disease.  He noted that PFTs have 
shown COPD and a reduction in diffusion.  Dr. C. noted that 
the veteran is a former smoker.  After clinical evaluation in 
July 2002, Dr. C. diagnosed chronic obstructive lung disease, 
noting that previous PFTS suggested it to be of moderate 
severity.  Dr. C. noted that the veteran also had evidence 
for asbestosis and asbestos pleural disease complicating his 
medical picture.  Dr. C's August 2002 treatment note recorded 
impressions of COPD and asbestos lung disease, while his 
September 2002 treatment note listed no diagnosis.  

An August 2002 private PFT report listed a diagnosis of COPD 
and recorded an impression of moderate obstruction with 
hyperinflated lungs.  

The veteran was afforded a VA examination, with additional 
testing involving the completion of a new chest x-ray and 
PFTs, in October 2002.  The RO's September 2002 order to 
schedule this examination includes instruction to send the 
claims file for review by the examiner, and in the clinical 
evaluation report, the examiner states that she reviewed the 
veteran's medical records.  In this report, the examiner 
acknowledged the veteran's history of work as a boilermaker 
during service, and as a pipefitter after service.  The 
veteran reported that he was diagnosed with asbestosis 
through his pipefitter's union in 1990.  The examiner noted 
that such an employer-related diagnosis was noted in March 
2001 records from Silver Cross Hospital, and that an August 
2002 progress note from a private physician included this 
diagnosis.  The examiner did acknowledge that she did not 
have a recent 2002 private PFT evaluation, mentioned by the 
veteran at this examination, available for review.  The 
examiner also observed that the veteran had a diagnosis of 
COPD.

The October 2002 VA examiner undertook a clinical evaluation 
of the veteran, and also reviewed the results of the chest x-
ray and PFTs ordered for the examination.  On clinical 
evaluation, the veteran's lungs were clear to auscultation 
bilaterally, with no prolonged expiration or wheezing.  The 
examiner stated that the chest x-ray revealed that the 
veteran's lungs were hyperexpanded, but that there was no 
evidence of pleural thickening or effusion as may be seen in 
pulmonary asbestosis.  She also noted that the PFTs showed 
borderline obstruction.  Her diagnosis was COPD.  She then 
opined that it was at least as likely as not that that the 
veteran's lung disease is COPD due to cigarette smoking and 
not asbestosis.  

The record reflects that the RO returned this opinion for 
follow-up in December 2002.  Accordingly, a supplemental 
opinion was prepared by another VA physician, who also 
reported that in preparing the opinion, he consulted with the 
Chief of Pulmonary Medicine at that VA facility.  This 
December 2002 VA physician acknowledged the veteran's work 
history, his history as a cigarette smoker, the results of 
his latest PFTs and chest x-ray, and his belief that his 
current pulmonary problems are due to asbestos exposure.  The 
VA physician stated that asbestosis is a diffuse interstitial 
fibrosing lung disease that does not manifest until usually 
after at least 10 years of moderate to severe exposure.  The 
VA physician noted that in asbestosis, PFTs often reveal a 
restrictive pattern, but in the veteran's case, his PFTs show 
obstruction and not restriction.  The VA physician further 
noted that PFTs in an asbestosis case often show a decrease 
in lung volume, whereas the veteran's chest x-ray shows 
hyperexpansion (and not decreased volume).  Also, the VA 
physician stated that in asbestosis, a chest x-ray may show 
pleural plaques, characterized by either thickening or 
calcification along the parietal pleura, especially in the 
lower lung fields, the diaphragm, and the cardiac border, but 
the veteran's chest x-ray does not show these findings.  The 
VA physician further noted that the radiographic diagnosis of 
asbestosis depends upon the presence of irregular or linear 
opacities, usually first noted in the lower lung fields and 
then spreading to the middle and upper lung fields as the 
disease progresses; in the veteran's case, however, there are 
no such findings on x-ray.  The VA physician also stated that 
pleural and peritoneal mesotheliomas are also associated with 
asbestos exposure, but that there is no evidence of 
mesotheliomas in the veteran.  Lastly, the VA physician 
observed that cigarette smoking is one of the most common 
causes of COPD, and the veteran stated that he smoked one to 
one and a half packs per day from approximately 1960 to 1980.  
The December 2002 VA physician then concluded, in conjunction 
with that VA Medical Center's Chief of Pulmonary Medicine, 
that it is more likely than not that the veteran's current 
pulmonary condition is due to cigarette smoking, and is not 
due to asbestos exposure.

The evidence that the veteran provided to the Board in March 
2004, including ship newsletters, Internet and other medical 
treatise information, as well as other related documentation, 
related that other individuals who served on the veteran's 
ship subsequently developed asbestosis, and also provided 
medical information concerning the diseases of COPD and 
asbestosis.  As entitlement to service connection for the 
veteran's own claim hinges largely upon medical opinion (from 
medical professionals who have evaluated him) as to whether 
he actually has an asbestos-related pulmonary disease, 
however, this evidence is of limited value to his claim.  See 
Mattern v. West, 12 Vet. App. 222, 228 (1999); Wallin v. 
West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 
314 (1998); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).

The Board notes that although the veteran opines that in-
service asbestos exposure caused his pulmonary disease, his 
theory regarding this linkage may not be considered as 
competent evidence.  "Competent medical evidence" is in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) 
(2003).  It is well-established that laypersons, such as the 
veteran, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and so 
while the Board does not question the veteran's beliefs, it 
cannot afford this opinion any weight for purposes of this 
claim.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In light of all of the above, then, the Board must deny the 
claim for entitlement to service connection for pulmonary 
disease, claimed as the result of asbestos exposure in 
service.  There is no medical evidence of any pulmonary 
disease in service through 1970, or afterwards until 
approximately 1996.  The Board acknowledges that there is 
credible evidence of likely exposure to asbestos during the 
veteran's service.  The competent medical evidence of record, 
however, namely the October 2002 VA examiner opinion and 
follow-up December 2002 opinion from two additional VA 
physicians, formed after review of the evidence contained in 
the claims file, discounts a diagnosis of asbestosis, and 
also any relationship between asbestos exposure in service 
and the veteran's currently diagnosed pulmonary disease of 
COPD.  Furthermore, these VA examiners specifically 
identified the most likely etiology for the veteran's current 
pulmonary disease: a long history of extensive cigarette 
smoking.  

The Board recognizes that there are some medical diagnoses of 
asbestosis present in the evidence of record.  None of these 
diagnoses, however, is purported to be based upon review and 
consideration of the entirety of information pertaining to 
this claim, to include full awareness of the veteran's 
medical status and history in service and work history 
thereafter, his reported history of cigarette smoking, and 
his clinical testing of record throughout the years.  
Moreover, none of the diagnoses relates currently diagnosed 
asbestosis to a confirmed level of asbestos exposure in 
service (even though such exposure may have occurred).  
Further, some of the recorded diagnoses are only summarized 
in letters from the veteran's attorney/law firm, and as well, 
these summaries from legal staff do not include a reasoned 
basis for the diagnoses.  As such, the Board finds that 
medical opinion based upon review and consideration of the 
veteran's overall situation and history by three separate VA 
physicians, including a Chief of Pulmonary Medicine, based in 
part upon the latest clinical testing of record, which does 
not indicate the presence of asbestosis, causes the evidence 
to preponderate against the claim for service connection.  

Further, the Board observes that there is no medical record 
of any diagnosed pulmonary disease until approximately 1996, 
over 25 years after the veteran was released from active 
duty.  Accordingly, service connection for pulmonary disease 
that manifested to a compensable degree within an appropriate 
presumptive period after active service is also not available 
here.  See 38 C.F.R. §§ 3.307, 3.309.    

There are also varying reports of record from the veteran 
regarding his use of tobacco products, the most consistent of 
which appears to be a history of smoking cigarettes, at a 
rate of approximately one and a half packs per day, from 1960 
(while he was in service) until 1980.  Given the current 
state of the law, as noted by the RO in its June 2002 rating 
decision, the veteran is not entitled to direct service 
connection for his current pulmonary disease as related to 
the use of tobacco products in service.  See 38 C.F.R. 
§ 3.300.

Therefore, based upon all of the foregoing, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection, and so it must be denied.  The Board 
has considered the benefit of the doubt rule in this case, 
but as the preponderance of the evidence is against the 
claim, the evidence is not in equipoise, and there is no 
basis to apply it.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for pulmonary disease, including as the 
result of asbestos exposure in service, is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



